United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Spartanburg, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-423
Issued: October 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2008 appellant filed a timely appeal from a March 17, 2008 decision of
the Office of Workers’ Compensation Programs finding a 17 percent impairment of the left
upper extremity. The record also contains a June 5, 2008 nonmerit decision denying her request
for an oral hearing as untimely. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over these issues.
ISSUES
The issues are: (1) whether appellant has more than a 17 percent impairment of the left
upper extremity, for which she received a schedule award; and (2) whether the Office properly
denied her request for an oral hearing as untimely pursuant to 5 U.S.C. § 8124. On appeal
appellant contends that the Office made a mathematical error in its schedule award calculation.
FACTUAL HISTORY
On January 22, 2007 appellant, then a 55-year-old rural carrier, filed a traumatic injury
claim alleging that on that date she injured her knees, arms and right ankle when she tripped and
fell while getting a package out of the postal vehicle. The Office accepted the claim for left

rotator cuff tear and authorized left shoulder rotator cuff repair and left shoulder arthroscopic
surgery, which was performed on March 22, 2007. Appellant stopped work on March 22, 2007
and returned to four hours per day on April 19, 2007.
On November 8, 2007 Dr. Stephen M. Kana, a treating Board-certified orthopedic
surgeon, concluded that she had an 18 percent left upper extremity impairment. He noted the
examination was a follow up to her rotator cuff tear surgery.
On December 3, 2007 appellant filed a claim for a schedule award.
In a December 11, 2007 report, the Office medical adviser indicated that the evidence
was insufficient to determine an impairment rating as no range of motion deficits were noted.
On February 11, 2008 Dr. Kana noted November 8, 2007 as the date of maximum
medical improvement and determined appellant had an 18 percent left upper extremity
impairment based upon loss of range of motion. Range of motion for the left upper extremity
included 68 degrees internal rotation, 84 degrees external rotation, 162 degrees forward
elevation, 20 degrees backward elevation, 98 degrees abduction and 170 degrees adduction.
On February 20, 2008 the Office medical adviser reviewed Dr. Kana’s report and
concluded that appellant had a 17 percent left upper extremity impairment based upon her loss of
range of motion. Using Figure 16-40 at page 476, he found a one percent impairment for 162
degrees of flexion and a two percent impairment for 20 degrees of extension. Next, the Office
medical adviser determined appellant had a four percent impairment for 98 degrees of abduction
and a zero percent impairment for 170 degrees of adduction using Figure 16-43 at page 477.
Using Figure 16-46 at page 479, he concluded that appellant had a one percent impairment for 68
degrees of internal rotation and a zero percent impairment for 84 degrees of external rotation. In
adding the impairment values contributed by each unit,1 the Office medical adviser found
appellant had a total eight percent impairment of the left upper extremity. He then found a 10
percent impairment for acromioclavicular arthroplasty.2 Using the Combined Values Chart at
page 604, the Office medical adviser found appellant had a total 17 percent left upper extremity
impairment.3
By decision dated March 17, 2008, the Office granted appellant a schedule award for 17
percent impairment of her left upper extremity.
On April 18, 20084 appellant requested an oral hearing before an Office hearing
representative.
On June 5, 2008 the Office denied the hearing request as untimely.
1

American Medical Association, Guides to the Evaluation of Permanent Impairment 479.

2

Id. at Table 16-27, page 506.

3

Id. at 505.

4

This date was determined by the postmark on the attached envelope.

2

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body.7 However, the Act does not specify the manner in which the percentage of loss shall
be determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.8
ANALYSIS -- ISSUE 1
Dr. Kana, appellant’s attending physician, provided no explanation as to how he arrived
at appellant’s impairment of 18 percent in his November 8, 2007 report. In response to the
Office’s request for clarification, he stated that appellant reached maximum medical
improvement on November 8, 2007 and provided range of motion figures. Dr. Kana again
opined that appellant had an 18 percent permanent impairment of the left upper extremity based
on the A.M.A., Guides. The Board finds, however, that he did not identify the table or tables
utilized or explain why they were otherwise inapplicable in either report. Board precedent is
well settled that when an attending physician’s report gives an estimate of impairment but does
not explain how the estimate is derived from the A.M.A., Guides, the Office should follow the
advice of its medical adviser or consultant where he or she has properly applied the A.M.A.,
Guides.9
The Office medical adviser reviewed the medical evidence and found a 10 percent
impairment of appellant’s left shoulder from her acromioclavicular arthroplasty.10 Appellant had
range of motion measurements flexion of 162 degrees which represented one percent
impairment,11 extension of 20 degrees which represented a two percent impairment,12 abduction
of 98 degrees which represented four percent impairment,13 adduction of 170 degrees which
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

See Carol A. Smart, 57 ECAB 340 (2006). (Section 8107 of the Act authorizes the payment of schedule awards
for the loss or loss of use, of specified members or functions of the body. Such loss or loss of use is known as
permanent impairment).
8

See id.; P.C., 58 ECAB ___ (Docket No. 07-410, issued May 31, 2007); Jacqueline S. Harris, 54 ECAB
139 (2002).
9

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008); Laura Heyen, 57 ECAB 435 (2006).

10

A.M.A., Guides, Table 16-27 at 506.

11

Id. at Figure 16-40 at 476.

12

Id.

13

Id. at Figure 16-43 at 477.

3

equaled zero percent impairment,14 external rotation of 84 degrees which equaled zero percent
impairment15 and internal rotation of 68 degrees which equaled one percent impairment.16 By
using the Combined Values Chart, the 8 percent loss of range of motion combined with the 10
percent arthroplasty resection, the Office medical adviser properly found that appellant had 17
percent impairment of the left upper extremity pursuant to the A.M.A., Guides.17 The Board
finds that the Office medical adviser properly applied the A.M.A., Guides to the medical
evidence of record and that there is no other medical evidence of record supporting a greater than
17 percent permanent impairment to the left upper extremity pursuant to the A.M.A., Guides.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant is entitled to a hearing before an
Office representative when a request is made within 30 days after issuance of an Office final
decision.18 A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark of the request.19 The Office has
discretion, however, to grant or deny a request that is made after this 30-day period.20 In such a
case, the Office will determine whether a discretionary hearing should be granted or, if not, will
so advise the claimant with reasons.21
ANALYSIS -- ISSUE 2
Appellant’s request for a hearing before an Office hearing representative was postmarked
April 18, 2008. The date of filing was the date of the postmark.22 The April 18, 2008 hearing
request was more than 30 days after the date of the Office’s March 17, 2008 decision and, thus,
the Office, in its June 5, 2008 decisions properly found that appellant was not entitled to a
hearing as a matter of right.
While the Office also has the discretionary power to grant an oral hearing, the Office, in
its June 5, 2008 decision, properly exercised its discretion by stating that it had considered the
issue involved and had denied appellant’s request for an oral hearing because the claim could be
addressed through reconsideration. The Board has held that, as the only limitation on the
14

Id.

15

Id. at Figure 16-46 at 479.

16

Id.

17

Id. at Combined Values Chart at 604.

18

5 U.S.C. § 812(b)(2). See A.B., 58 ECAB ___ (Docket No. 07-387, issued June 4, 2007).

19

20 C.F.R. § 10.616(b).

20

Hubert Jones, Jr., 57 ECAB 467 (2006).

21

Teresa M. Valle, 57 ECAB 542 (2006).

22

See N.M., 59 ECAB ___ (Docket No. 07-1432, issued May 5, 2008) (a hearing request must be sent within 30
days of the date of the decision as determined by postmark or other carrier’s date marking.

4

Office’s authority is reasonableness, abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
logic and probable deduction from established facts.23 In the present case, the evidence of record
does not indicate that the Office abused its discretion.
CONCLUSION
The Board finds that the medical evidence included in the record establishes that
appellant has no more than 17 percent impairment of her left upper extremity. The Board further
finds that the Office properly denied appellant’s request for an oral hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 5 and March 17, 2008 are affirmed.
Issued: October 27, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

Teresa M. Valle, supra note 21; Daniel J. Perea, 42 ECAB 214 (1990).

5

